                     Case 1:20-cv-04961-AT Document 2 Filed 06/29/20 Page 1 of 2




MARY WEST, on behalf of herself and                BAMFORD
                                                   NEWELL    WATCHES
                                                   INFINITE BRANDS
                                                            PRODUCT   LLC,
                                                                   INC.,
                                                                     COMPANY, LLC,
all others similarly situated,
             Case 1:20-cv-04961-AT Document 2 Filed 06/29/20 Page 2 of 2




04/27/2020
05/13/2020
06/25/2020
